Citation Nr: 1043201	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  08-15 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

What evaluation is warranted for degenerative disc disease of the 
lumbar spine with disc bulge and back strain since November 17, 
2005?


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training 
from May 1981 to October 1981, and from May 2005 to November 
2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the November 2006 rating decision the Veteran was granted 
entitlement to service connection for degenerative disc disease 
of the lumbar spine with disc bulge and back strain, and a 10 
percent evaluation was assigned.  That decision determined that 
while on active duty for training the Veteran strained his back 
which aggravated a prior lumbar strain.  The 10 percent 
disability evaluation was assigned primarily upon a range of 
motion study reported by the Veteran's June 2006 VA examiner.  
Unfortunately, in the four years since that study updated range 
of motion findings were not recorded.  

Given the passage of time since 2006, an additional VA 
examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot be 
considered contemporaneous).  Moreover, in light of the fact that 
the case is being remanded for a new examination, the Veteran 
should be afforded the opportunity to identify any additional 
treatment he has received for his lumbar spine disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the appellant 
and ask him to identify any health care 
provider who has treated his back disorder 
since 2006.  Thereafter, the AMC/RO should 
take appropriate action to secure any 
necessary records which have not been 
previously secured for inclusion in the 
claims file.  Duplicate records should not 
be added to the file.  All attempts to secure 
this evidence must be documented in the 
claims file.  If the AMC/RO cannot locate any 
identified records, the AMC/RO must 
specifically document the attempts that were 
made to locate them, and explain in writing 
why further attempts to locate or obtain any 
government records would be futile.  The 
AMC/RO must then: (a) notify the Veteran of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has made 
to obtain that evidence; and (c) describe any 
further action it will take with respect to 
the claim.  The Veteran must then be given an 
opportunity to respond.
 
2.  Thereafter, the Veteran must be afforded 
a VA examination by a physician.  The claims 
folder is to be made available to the 
examiner to review.  In accordance with the 
latest AMIE worksheets for rating spinal 
disabilities, the examiner is to provide a 
detailed review of the Veteran's pertinent 
medical history, current complaints, and the 
nature and extent of any disability due to 
lumbar degenerative disc disease.  A complete 
rationale for any opinion offered must be 
provided.
  
The VA examiner must append a copy of his or 
her curriculum vitae to the examination 
report. 
 
3.  The Veteran is to be notified that it is 
his responsibility to report for the 
scheduled examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).   
 
4.  After the development requested, the RO 
should review the examination report to 
ensure that it is in complete compliance with 
the directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  Thereafter, the RO must readjudicate the 
issue of entitlement to an increased rating 
for lumbar degenerative disc disease.  If the 
benefit is not granted, the Veteran must be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


